Order entered April 22, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00667-CV

                       BASIC ENERGY SERVICES, L.P., Appellant

                                             V.

                      EXCO RESOURCES, INC., ET AL., Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-07735-E

                                          ORDER
       We GRANT appellees’ April 19, 2016 unopposed second motion for extension of time to

file combined brief and ORDER the brief be filed no later than May 23, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE